Case 3:21-cv-00574 Document 1-1 Filed 06/11/21 Page 1 of 26 Page ID #10




                         EXHIBIT A-
PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                                                  ***EFILED
     Case 3:21-cv-00574 Document 1-1 Filed 06/11/21 Page 2 of 26 Page ID Case
                                                                         #11Number 2021L 0005
                                                                                       Date: 5/12/2021 2:28 F
                                                                                                Thomas McR
                                                                                         Clerk of Circuit Coi
                                                                     Judicial Circuit, Madison County Illinc

                              IN THE CIRCUIT COURT
                             THIRD JUDICIAL CIRCUIT
                            MADISON COUNTY, ILLINOIS

ANTHONY WOMICK, individually and on           )
behalf of all others similarlv situated       )
                                           )               2021 000578
       Plaintiff,                           )
                                            )       Case No. 21-L-
v.                     ~                   ~)
                       ~i                     )
THE KROGER CO.,                               )     JURY TRIAL DEMANDED
                                              )
       Defendant.                             )


                     PIIAINTIFF'SzCLASS ACTION COMPLAINT




                                     21-L-r
                                     Page 1 of 22
      Case 3:21-cv-00574 Document 1-1 Filed 06/11/21 Page 3 of 26 Page ID #12



                                                  TABLE OF CONTENTS


I.       NATURE OF THE ACTION ........................................................... 1................................. 3

II.      THE PARTIES...................................................................................................................
                                                                                                     !                                  4
                                                                                                           I~                                ,
III.     JURISDICTION AND VENUE ....................................................... ~................................. 4
                                                                                   r
IV.      FACTUAL ALLEGATIONS .............................................................................................. 4
                     I
V.       CLASS ALLEGATIONS ................................................................................................. 13
                            ~
         COUNTI ............'................................ .........................................         ............................. 15

         COUNT II ......................................................................................................................... 18

         COUNTIII ........................................................................................................................ 20

VI.      PRAYER FOR RELIEF ................................................................................................... 21

VII.     JURY DEMAND .............................................................................................................. 22




                                                           21-L-
                                                           Page 2 of 22
  Case 3:21-cv-00574 Document 1-1 Filed 06/11/21 Page 4 of 26 Page ID #13



       Plaintiff Anthony Wornicic ("Plaintiff'), individually and on behalfiof all others similarly

situated, files this Complaint against Defendant The Kroger Company ("Kioger") based on

personal lcnowledge as to;his own actions and on information and belief based on the

investigation of counsel as to Kroger's conduct and practices.

                                I. NATUIaE OF THE ACTION

       1.      This case is based on a claim of inisrepresentation and deception by Kroger in

selling Kxoger-brand ground coffee in canisters that grossly overstate the            ber of cups of

coffee that can be made frorri their contents.

       2.      These canisters each contain a representation that the               ts are sufficient to

malce a certain number of cups. However, using the directions for making                   on the canister,

the contents are insufficient to malce that number of cups.
                          ,            -

       3.      For example, soine of the canisters of Kroger-brand grounc coffee state that they
                          i
will make 235 cups. Tliese caiiisters contain directions to make coffee by               one rounded
                          I
tablespoon of ground coffee for each six fluid ounce cup of coffee. Howe             , using that method,

the canisters' contents will malce no inore than 173 cups. As set forth belc , following the
                          I
canisters' alternative direction to make 10 cups of coffee also leaves the cc               significantly

short—in this example witli only 216 cups.

       4.      This is not a"slack-fill" case where the size of the con             allegedly makes a

consumer thinlc he will receive more product than is actually in the box.                 the class
                                                                                ~

products in this case prominently feature a representation that the consumer will receive a certain

qtiantity that is impossible to obtain when following the product's own preparation instructions.

       5.      Plaintiff Anthony Womick, who regularly buys Kroger-brand coffee in a canister,

has been routinely deceived by these inisrepresentations. Accordingly, he brings this action on
                                                                                i




                                            21-L-
                                            Page 3 of 22
   Case 3:21-cv-00574 Document 1-1 Filed 06/11/21 Page 5 of 26 Page ID #14



behalf of himself and other siinilarly situated consumers to recover damages caused by this

deceptive practice.

                                          II. THE PARTIES

        6.      Plaintiff Anthoiiy Womick is a resident of Williainson County. During the Class

Period, as defined below, he regularly shopped at the Kroger store located at 501 N. Giant City

Road in Carbondale, Illinois and bought Supreme Blend and Select Blend I arieties of Kroger-

brand ground coffee in canisters.         ~
                            ~

        7.      Defendant: The Kroger Co. is a corporation incorporated in Ohio with its principal
                            i
place of business at 1014 Vine Street in Cincinnati, Ohio, 45202. In Illinois, it owns and

operates more than one-hindred supermarlcets, in which it sells products under the Kroger brand,

including ground coffee sold in canisters.
                            I

                            I    III. JURISDICTION AND VENUE

        8.      This Court has personal jurisdiction over Defendant because Defendant

purposefully directs its activities at residents of Illinois and the litigation rd,sults from injuries

that arise out of or relate to those activities.                                 I

        9.      Venue is proper in this Court because Defendant is doing business in and,

tlierefore, a resident of, Madison County, Illinois.
                            ~

                            ~
                            I
                                  IV. FACTUAL ALLEGATIONS

        10.     Kroger ma'nufactures, packages, advertises, distributes, and sells various types of

ground coffee under its own private label brand.

        11.     During the Class Period as defined below, Kroger manufactured, packaged,
                            i

advertised, distributed, and sold its Kroger-brand ground coffee in canister's that show the

nurnber of cups that it represents can be made from the canister's contents ("Class Products")



                            ~                  21-L-
                                               Page 4 of 22
                            ~
   Case 3:21-cv-00574 Document 1-1 Filed 06/11/21 Page 6 of 26 Page ID #15



       12.     The Class Products are sold in various sizes—including 11.5.oz., 24 oz., 25 oz.,

29 oz., 30.5 oz.—and various flavors—including Breakfast Blend Mild Roast, 100% Columbian

Medium Darlc Roast, Decaf Classic Medium Roast, French Roast, Premium Blend Medium

Roast, Reduced Caffeine Lite Medium Roast, Select Brand Medium Roast; Special Roast
                          ~
Medium Roast, Supreme Blend Medium Roast.

       13.     Ki•oger represents on the pacicaging of each of the Class Products that the
                                  _
                          I
container includes enougli ground coffee to make an approximate number of servings. For

example, as shown in the'picture below, talcen from Kroger's website, Kroger prorninently states

on the lower right-hand si.de of the fiont of its 30.5 oz. canister of Select Blend Medium Roast

ground coffee that the canister's contents "MAKES ABOUT 235 CUPS":1




                                      i            •,~-
                                                    `~~~~t'~y       R;    '~   . .



                                                                         w3
                                          i
                                               ,




                                              %;                                              ~  ~ ~J ~
                              ,                         ,~                                    '~ ~-',~
                                                                                                     y"S.




                          I       -




                          ~




                          ~


' https://www.ki-oger.com/p/lcroger-select-blend-medium-roast-ground-coffee/0001111002335 (accessed
4/7/2021).
                                                     21-L-
                                                     Page 5 of 22
                         I
                         !
       Case 3:21-cv-00574 Document 1-1 Filed 06/11/21 Page 7 of 26 Page ID #16                     i




                                                 ~




                                           i     ~



                  14.            Below are representative images of otlier Class Products listed above showing
                                                 ~                                                 I
similar representations:2 !                          _
                                                 I       ~

           .HA+Y.1+'~ ~   ~..   .µ       '•~
Y.+.                                                         s;'
                                                 ,                 ~MWfiti✓.§^-P'?)M^~~        ~       .. ~         '   ~~-_ A j
                                                                                                              .,~          !r~~
                                                                                          \,
                                                                                                               `




       ~                                  " •_   ~

   ~                                 ~     ~`•
   Case 3:21-cv-00574 Document 1-1 Filed 06/11/21 Page 8 of 26 Page ID #17




        15.     As can be 'seen, the number of cups that Kroger represents lan be made depends

on the size of the caiiisters:

                a. The,l 1.5 oz. (326 g) canisters represent they can make about 90 cups.

                b. The 24 oz. (680 g) canisters, represent they can make about 185 cups.
                         I •
                c. The 25 oz. (708 g) canisters represent they can make. about 195 cups.

                d. The 29,~ oz. (822 g) canisters represent they can make ab~ut 225 cups.

                e. The 30; 5 oz. (864 g) canisters represent they can make about 235 cups.

        16.     Those representations are false.

        17.     Brewing instructioris on the back of the canisters direct consumers to use two

methods. To make one cup, the directions state the consumer is to use one rounded tablespoon

of coffee for each 6 fluid i unces of cold water, and to make 10 cups, the consumer is to use a

half cup of coffee, as shown below:




                                           21-L-
                                           Page 7 of 22
  Case 3:21-cv-00574 Document 1-1 Filed 06/11/21 Page 9 of 26 Page ID #18




                                                                               !A




                                                                                    r

           1'8.        Those instructions, however, will not produce the nurnber of cups of coffee that

Kroger represents can be ir_ade on the front of the canisters.

             One tablespoon of ground_coffee weighs 5 grams.3 However, Kroger
           19.
                        i
recommends the use of a i`rounded tablespoon," which is larger than a tablespoon. Thus, using

Kroger's instruction to use 1 rounded tablespoon of ground coffee per 6 fluid ounce cup of cold

water, the 30.5 oz./864 g. canisters will produce no more than, and probabl;y less than, 172.8 (or

approximately 173) cups of coffee, not 235 cups.

           20.         The table below shows, for each of the above products, the maximum number of
                                 ~
cups Kroger represents can be made using the one-cup method, compared to the actual maxiinum

number that the canister will make using a tablespoon (5g), along with the                    ineaning
                         I
the number of cups the consumer paid for but did not receive:
                                                                                                          ~

' https://www.bacicyardbeans.coin/blog/2017/11/1/how-much-coffee-should-i-
use#:—:text=If /o20you%20don't%20have,you%20use%20to%20brew%20with ;
  ~o.ii   vv   vv vr.~u u~.         ••p•,   •yvr.••E.                                   • ,
https://www.roastycoffee.c6m/measure-coffee/ (accessed 4/7/2021).
                                                        21-L-
                                              ;         Page 8 of 22
    Case 3:21-cv-00574 Document 1-1 Filed 06/11/21 Page 10 of 26 Page ID #19




           Class Product Size      Represented yield         Actual yield           IDifference


                 11.5 oz.                90 cups               65 cups               25 cups
                                                                                ~
                  24 oz.                 185 cups             136 cups               49 cups

                  25 oz.     ;           195 cups             141 cups               54 cups

                  29 oz.                 225 cups             164 cups               61 cups

                 30.5 oz.                235 cups             173 cups               62 cups
                                                                                ~
          21.     Followingithe alternative instnictions on the canister to malle 10 cups of coffee

also fails to make the number of cups represented on the canister. As set forth above, one

tablespoon of ground coffee weighs 5 grams. There are 8 tablespoons in a half cup4, meaning a
                        ~
half cup of ground coffee weighs 40 grams. Thus, following K-roger's 10 cup instruction to use a

half cup of ground coffee, the canisters still produce less than the amount represented on the

front of the canister.

         22.     The table below shows, for each of the above products while following the 10-cup

instruction, the number of cups Kroger represents can be made, compared to the actual number

that the canister will make, along with the difference, meaning the number of cups the consumer

paid for but didn't receive:


           Class Product Size      Reptesented yield         Actual yield       bifference

                 11.5 oz.                90 cups              81.5 cups              8.5 cups

                  24 oz.                185 cups              170 cups               15 cups

                  25 oz.                195 cups              177 cups               18 cups
                                                                                i
                  29 oz.                225 cups             205.5 cups             19.5 cups

                 30.5 oz.               235 cups              216 cups               19 cups



4   https://www.thecalculatorsite.com/arficles/cookin~cups-and-tablespoons.php
                                                      /                        (accessed 3/25/21).
                                              21-L-
                             ~            ~   Page 9 of 22
    Case 3:21-cv-00574 Document 1-1 Filed 06/11/21 Page 11 of 26 Page ID #20

                            ;



                            ~



          23. Kroger's representations regarding the number of cups its Class Products will
                        I
make are deceptive becau' se a reasonable consumer like Plaintiff expects that if the Class
                            i
Products' brewing instructions are followed, the canisters will yield the number of cups of coffee

prominently displayed on the packa;ging. However, as demonstrated in the, tables above, that is

not the case.

          24.     By placing the representation regarding the number of cups the canister will make

in such a prominent position on the packaging of the Class Products, Kroger intended that

consuiners would rely on it in deciding to purchase the product.              ~

          25.     The deceptive nature of Kroger's misrepresentations as set forth herein is

especially egregious when considered in the context of other coffees that Kroger sells because
                        ~
not all brands of coffee sold in canisters cai-ried by Kroger contain a representati'on regardirig the
                           i
number of cups that can lie made from the contents, mucli less a false representation. For

example, Kroger sells Chock fiill o' Nuts coffee in cans that do not              such a

representation:5




                                              7,t-




5   https://www.kro%zei
(accessed 4/7/2021).
                                             21-L-
                                            Page 10 of 22
    Case 3:21-cv-00574 Document 1-1 Filed 06/11/21 Page 12 of 26 Page ID #21



          26.       Kroger also sells other brands' ground coffee, including T       well House, Cafe
                              ~
Bustelo, and Yuban, in canisters that do not contain representations iden            injz the number of

cups that can be made from their contents:6




                              I
          27.       Kroger also sells Dunkin' ground coffee in canisters that display the number of

cups that can be made from the contents without overstating that nuinber. For example, Dunkin

Original Blend in. a 30 oz. canister represents that it will make only up to 100 six-fluid oz. cups

even though, by using the directions on the canister, one could actually make 113 cups:7
                              I'


                              ~            -
                ,




                              ~



6   https://www.kroger.com/searcli?query=p~round%20coffe&searchType=default search&fulfillment=all
(accessed 4/7/2021).
~   https://www.krofzer.com/p/dunkiri-donuts-original-blend-medium-roast-ground-coffee/0088133401102
(accessed 4/7/2021)                                                              I
                                                21-L-
                                               Page 11 of 22                     ~
  Case 3:21-cv-00574 Document 1-1 Filed 06/11/21 Page 13 of 26 Page ID #22




       28.     These examples of ground-coffee products that do not misrepresent the number of
                        ~
cups that can be made froin their
                              .
                                  contents demonstrate that there is no legitimate comercial
                                                                                      m
                         I
reason why Kroger misrepresents the number of cups that can be made froin its coffee products.

       29.     Plaintiff has regularly purchased the Class Products during the Class Period,

including most recently iri 2020 and 2021.

       30.     During this time, Plaintiff has purchased the 29 oz. and 30.5 oz. Class Products.

       31.     Prior to making his purchases, Plaintiff was exposed to and ~read the label for the

Class Products, including,the representation regarding the number of cups that could be made

from the can. At all times, Plaintiff believed and-had a reasonable expectation that the labeling

on the Class Products was truthful and accurate.

       32.     Plaintiff typically followed the 10-serving instructions on tHe Class Products

when making coffee.

       33.     As a direct result of Kroger's misrepresentations of the     Iber   of cups that can

be made from the Class Products as set forth above, Plaintiff and other     nbers of the Class

                          II

                                           21-L-
                                          Page 12 of 22
  Case 3:21-cv-00574 Document 1-1 Filed 06/11/21 Page 14 of 26 Page ID #23



have been deprived of the benefit of their bargain in purchasing these products because the

products had less value than represented.

        34.  Consequeritly, Plaintiff and members of the Class have suffered injury and lost
                                                                        ~
money and property in purchasing the products listed above.

                                    V. CI,ASS ALLEGATI®NS

        35.    Pursuant to 735 ILCS 5/2-801 through 5/2-8-07, Plaintiff brin gs this action on
                                                                               .
                           I
behalf of hiinself and as a representative of all others who are similarly situated. Plaintiff seelcs

certification of the following class:

                All persons in the state of Illinois who purchased one or mo're of
                the Class Products in Illinois during the Class Period.
                          I
        36.     Excluded from the Class are any employee of Defendant, as well as the officers,

directors, affiliates, legal Lpresentatives, predecessors, successors, and assigns of Defendant.

Also excluded are the judges and court personnel in this case and any members of their

iinmediate families.

        37.     Plaintiff reserves the right to amend or modify the Class definitions with greater

specificity or division into subclasses after having had an opportunity to conduct discovery.

        38.     The Class Period is that period witliin the statute of liinitations for this action and
                                                                                ,
extending until a Class is 'Icertified herein.

        39.     The Class is certifiable under 735 ILCS 5/2-801.
                          i
        40.     Numerosity. 735 ILCS 5/2-801(1). The members of each Class are so numerous

tliat joinder of all members is iinpractical. The approximate nuinber of Class members can be

ascertained from Defendant's records.




                                                  21-L-
                                                 Page 13 of 22
  Case 3:21-cv-00574 Document 1-1 Filed 06/11/21 Page 15 of 26 Page ID #24



        41.    Commonality and Predominance. 735 ILCS 5/2-801(2). IThere are questions of

law and fact common to the Class, which predominate over any questions                 individual

members of the Class. These cominon questions of law and fact include,         thout limitation:

               a. Whether the Kroger~brand coffee sold during the Class          iod contained
                  representations regarding the number of cups that could        made from their
                   contents;
                          I
               b. Whether Defendant's representations regarding the num          of cups that could
                  be made were material;

               c. Whether Defendant's representations regarding the num )er of cups that could
                  be made constitutes the use or employment of any decel tion, fraud, false
                  pretense, false promise, misrepresentation or the concea ment, suppression or
                  omission of any material fact;_

               d. Whether Defendant's representations regarding the nu           of cups that could
                  be inade was lilcely to mislead a reasonable consumer;

                   Whether Defendant has been unjustly enriched by its rerention of profits from
                   the sale of the misleading Class Products that it advertised, marketed, and
                   sold;
                           I
               £   Whether Plaintiff and the members of the Classes are entitled to an award of
                   compensatory damages and/or restitution and/or disgorgement;

               g. Whether injunctive declaratory, and/or or other equitable relief is warranted
                  pursuant to the Illinois Consumer Fraud and Deceptive Business Practices
                  Act; and

               h. Whether Plaintiff and the Class are entitled to an award of punitive damages
                  as permitted by the Illinois Consumer Fraud and Decept2ve Business Practices
                  Act.
                           ~
       42.     Adequacy. 735 ILCS 5/2-801(2). Plaintiff is a member of the Class he seelcs to

represent, committed to the vigorous prosecution of this action, and has retained competent

counsel experienced in the prosecution of class actions. Accordingly, Plaintiff is an adequate

representative and will fairly and adequately protect the interests of the Cldsses.
                           ;
       43.     Appropriateness. ,735 ILCS 5/2-801(4). A class action is an appropriate method

for the fair and efficient adjudication di the controversy. Because the amc      of each individual


                                            21-L-
                                           Page 14 of 22
  Case 3:21-cv-00574 Document 1-1 Filed 06/11/21 Page 16 of 26 Page ID #25



Class member's claim is small relative to the complexity of the litigation, and due to the
                            ~
financial resources of Defendant, no Class member could afford to seek legal redress

individually for the claiins alleged herein. Therefore, absent a class action, Class inembers will

continue to suffer losses and Defendant's misconduct will proceed without remedy. Even if

Class meinbers themselves could afford such individual litigation, the court system could not.

Given the complex legal and factual issues involved, individualized litigation would significantly

increase the delay and expense to all parties and to the Court. hidividualized litigation would
                e


also create the potential for inconsistent or contradictory rulings. By contrast, a class action
                           i
presents far fewer managernent difficulties, allows claims to be heard that inight otherwise go

unheard because of the relative expense of bringing individual lawsuits,        provides the benefits

of adjudication, economies of scale and comprehensive supervision by a              court. Finally,

Plaintiff knows of no difficulty that.will be encountered in the                of this litigation that   `

would preclude its maintenance as a class action.

        44.     Class Action on Limited Issues. 735 ILCS 5/2-802(b). B                there are

common individual issues among the Class, it is appropriate for this           to be maintained as a

class' action with respect to particular issties if necessary.

                                               COUNTI            '
                          Illinois Consumer Fraud and Deceptive Business
                           ' By Means of Unfair Business Practices    ~

        45.     Plaintiff hereby incorporates and adopts by reference each ,      every allegation

set forth above.

        46.     Each Class Product is "merchandise" pursuant to 815 ILCS § 505/1(b).
                          1
        47.     The advertising, offering for sale, sale, and/or distribution c f the Class Products

constitutes "trade" or "commerce" pursuant to 815 ILCS § 505/1(f).
                           I


                                              21-L-
                                             Page 15 of 22
  Case 3:21-cv-00574 Document 1-1 Filed 06/11/21 Page 17 of 26 Page ID #26
                           i




                           ~



                           ~       -




        48.     Section 2 of the Illinois Consumer Fraud and Deceptive Business Practices Act,

815 ILCS § 505/2, prohibits unfair methods of competition and unfair or deceptive acts or

practices, including, but not liinited to, "the use or einployment of any dec i ption, fraud, false

pretense, false promise, misrepresentation or the concealment, suppression~ or omission of any
                           ~
material fact, with intent that otliers rely upon the concealment, suppression or omission of such

material fact ... in the cohduct of any trade or commerce ... whether any person has in fact
                           i
been misled, deceived or dainaged thereby."

        49.     Section 2 further prohibits unfair inethods of coinpetition       unfair or deceptive

acts or practices, including "the use or employment of any practice descri        in Section 2 of the

`Uniform Deceptive Trade Practices Act[.]"

        50.     Section 2 also provides: "In construing this section                 shall be given to

the inteipretations of the Federal Trade Coinmission and the federal           relating to Section

5(a) of the Federal Trade Commissiori Act."

        51.     As set forth above, Defendant engaged in, inter alia, the             practices in

transactions with Plaintiff and the Class in Illinois which were intended to          ul, and did

result in, the sale of the Class Products:

                a. Falsely stating, misrepresenting, concealing, omitting,      ci/or suppressing
                   material facts regarding the number of cups that a can       the Class Products
                   can malce;

               h. Repres'enting that the Class Products have characterist        benefits, and/or
                  quantities that they do not have; and

                c. Advertising goods with intent not to sell them as

        52.    Defendant falsely stated, inisrepresented, concealed, oini        and/orsuppressed

material facts on the .Class Products' labels as described above when it         , or should have

known, that the Class Proclucts could not malce the number of cups stated on the label.
                         I                                                 i
                                             21-L-
                                             Page 16 of 22
  Case 3:21-cv-00574 Document 1-1 Filed 06/11/21 Page 18 of 26 Page ID #27

                            i
                            I
       53.     The acts and practices engaged in by Defendant, as set forth herein, constitute
                          ~
unfair business practices in violation of 815 ILCS § 505/1 et seq. because they: (a) offend public

policy; (b) are immoral, unethical, oppressive, or unsci-tipulous; and/or (c) eause substantial

injury to consumers.

       54. _     The aforesaid unfair acts and practices occurred in the course of conduct

involving trade or commerce.

       55.       Defendant intended that Plaintiff and the Class rely on the a'foresaid unfair acts

and practices.

       56.       As set forth above, Plaintiff paid for products representing that they could inake

225 or 235 cups of coffee witli directions for using either one rounded tablespoon of coffee for

each serving or eight tablespoons for ten servings.                           1

       57.       As set forth above, it was iinpossible for Plaintiff to make 225 or 235 cups of

coffee following the directions on the can.

       58.       Thus, Plaintiff paid for products that advertised they could make 225 or 235 cups,

but received products that did not make 225 or 235 cups for Plaintiff.
                         i
       59.       Defendant's misrepresentations cAused Plaintiff to believe tliat he paid the fair

marlcet value for Is'-roger-brand coffee that could inake 225 or 235 cups, and not the smaller

quantity of servings that he actually got. Thus, he paid more than the actual value of the coffee

because he received Kroger-brand coffee that made far fewer than 225 or 235 cups.
                        I
       60.    As a direct and proximate result of the aforesaid violations of the Illinois
                         i
Consumer Fraud and Deceptive Business Practices Act, Plaintiff and the Class have suffered an
                           i
ascertainable loss of money and/or property in that they overpaid for the Class Products because

they paid a price that was based on Defendant's material misrepresentationls and concealments



                                              21-L-
                                            Page 17 of 22
  Case 3:21-cv-00574 Document 1-1 Filed 06/11/21 Page 19 of 26 Page ID #28



regarding.the number of cups that can be made froin the Class Products,         an amount to be

proved at trial.

        61.        Defendant continues to inarket, advertise, and sell the      Products with the

misleading disclosure of the nuinber of cups that can be inade from the            Products.

        62.        815 ILCS § 505/10 pennits the Court to enter injunctive         to prevent

Defendant's continued violation of the law by continuing to market, ad              and sell the Class

Products with the misrepresentations described herein.
                         ~
       63.     Defendant's aforesaid conduct was and continues to be ,               willful,

outrageous, and in recicless indifference to the rights of Plaintiff and otl     siinilarly situated

and, therefore, warrants the imposition of-punitive damages.
                           ~
        64.     Plaintiff has been forced to hire attorneys to enforce her         under the Illinois

Consumer Fraud and Deceptive Business Practices Act.

        WHEREFORE, Plaintiff and the Class pray for the relief requested in the Prayer for

Relief set forth below.

                                               COUNT II

                               By Means of DecentIlve Acts or Practices

        65.        Plaintiff hereby incorporates and adopts by reference each and every allegation

set forth above.

        66.        Defendant's false stateinents, oinissions, and misrepresentations described herein

constitute deception, fiaud, false pretense, false promise, misrepresentation or the conceahnent,

suppression or omission of material facts in connection with the sale of inerchandise in Illinois.

        67.        The acts and practices engaged in by Defendant, as set fortli herein, constitute

deceptive and/or fiaudulent business practices in violation of 815 ILCS § 5I05/1 et seq.



                                               21-L-
                                              Page 18 of 22
  Case 3:21-cv-00574 Document 1-1 Filed 06/11/21 Page 20 of 26 Page ID #29



        68.        The aforesaid fraudulent and deceptive acts and practices occurred in the course

of conduct involving trade or commerce.
                                          ,.
        69.     Defendants intended that Plaintiff and the Class rely on the aforesaid deceptive
                          I
                          I
advertising, acts and practices.
                              I
        70.        As set forth above, Plaintiff paid for products representing that they could malce

225 or 235 cups of coffeei witli directions for using either one rounded tablespoon of coffee for
                             I
each serving or eight tablespoons for ten servings.

        71.        As set forth above, it was impossible for Plaintiff to malce 225 or 235 cups of

coffee following the directions on the can.

        72.        Thus, Plaintiff paid for products that advertised they could rnake 225 or 235 cups,

but received products that did not malce 225 or 235 cups for Plaintiff.
                             ~

        73.        Defendant's misrepresentations deceived Plaintiff into believing that he paid the

fair market value for Kroger-brand coffee that could make 225 or 235 cups, and not the sinaller
                             ,

quantity of servings that he actually got. Tlius, he paid more than the actual value of the coffee

because he received Kroger-brand coffee that made far fewer than 225 or 235 cups.

        74.        As a direct and proximate result of the aforesaid violations    the Illinois
                              j
Consumer Fraud and Deceptive Business Practices Act, Plaintiff and the            ass have suffered an

ascertainable loss of money and/or property in that they overpaid for the         ass Products because

they paid a price that was,based on Defendant's material                           and concealments

regarding the number of eups that can be made from the Class Products,            an amount to be

proved at trial.

        75.        Defendant,continues toinarket, advertise, and sell the. Cl     Products witli the
                             ~
misleading disclosure of the amount of cups that can be inade from the            s Products.



                                                21-L-
                                               Page 19 of 22
  Case 3:21-cv-00574 Document 1-1 Filed 06/11/21 Page 21 of 26 Page ID #30



         76.    815 ILCS § 505110 permits the Court to enter injunctive r        ef to prevent

Defendant's continued violation of the law by continuing to market, advf          e, and sell the Class
                         I
Products with the misrepresentations described herein.
                         i                      -
       77.     Defendant's conduct as aforesaid was and continues to be               , willfiil,

outrageous, and in recicless indifference to the riglits of Plaintiff and othersl similarly situated

and, tlierefore, warrants the imposition of punitive damages.

         78.    Plaintiff has been forced to hire attorneys to enforce her rights under the Illinois

Consurner Fraud and Deceptive Business Practices Act.

         WHEREFORE, Plaintiff and the Class pray for the relief requested in the Prayer for

Relief set forth below.

                                            COUNT III
                                         Unjust Enriclament

         79.    Plaintiff hereby incorporates and adopts by reference each and every allegatiori

set forth above.

         80.    Plaintiff and the Class members conferred a monetary             t on Defendant when

they paid for the Class Products.                           y
                          i
        81.     As set forth above, Defendant knowingly misrepresented             concealed material
                          ~
facts.in connection with their manufachiring, labeling, marlceting, adverti         distribution, and
                          I
sales of the Class Products.

         82.    Defendantihas retained Plaintiffls and the Class members'                price despite

their knowing nisrepreseiitations and conceahnents on the Class Products' labels.

         M
         .      As a result; Defendant is unjustly enriched at the expense of Plaintiff and the

Class.




                                             21-L-
                                            Page 20 of 22
                            i
  Case 3:21-cv-00574 Document 1-1 Filed 06/11/21 Page 22 of 26 Page ID #31
                            I                      4
                            ~



          84.    Under principles of equity and good conscience, Defendant should not be

permitted to retain the inoney belonging to Plaintiff and the Class that Defendant gained through

deceptive and fiaudulent Inaterial misrepresentations and omissions in the inanufacturing,

labeling, marketing, advertising, and sale of the Class Products.
                         i
        85.     As a direct and proximate result of Defendant's conduct, laintiff and the Class

mernbers overpaid for the Class Products because they paid a price that wa;s based on

Defendant's material misrepresentations and concealments regarding the number of cups that can

be made froin the Class Products.
                         ~
                         ,
      86.      Accordingly, Plaintiff and the Class seelc full disgorgement'and restitution of the

amounts Defendant has retained as a result of the unlawful and/or wrongful conduct alleged

herein, an amount which will be proved at trial.              K

          WHEREFORE, Plaintiff and the Class pray for the relief requested in the Prayer for
                      i
Relief set forth below.

                                    VI. PRAYER FOR RELIEF
                            ~
                      I
          WHEREFORE, Plaintiff, individually and on behalf of the Class, seeks the following

relief:

          A.     certificatioin of the Class pursuant to 735 ILCS § 5/2-801 et seq.;

          B.     appointingl Plaintiff as the Class Representative and Plaintiffs attorneys as Class

                 Counsel;

          C.     awarding Plaintiff and the Class compensatory damages, in;an amount to be

                 proved at trial;

          D.     awarding Plaintiff and the Class injunctive relief as pennitted by law or equity,

                 including, but not limited to, enjoiiiing Defendant from continuing the unlawful



                                             21-L-
                                            Page 21 of 22
  Case 3:21-cv-00574 Document 1-1 Filed 06/11/21 Page 23 of 26 Page ID #32



             practices set forth herein and ordering Defendant to engage 4n a corrective

             advertising campaign;

      E.     awarding punitive damages for Plaintiff and the Class unde~ the Illinois Consumer

             Fraud and Deceptive Business Practices Act in an amount to punish Defendant's

             egregious conduct as set forth above and to deter Defendant and others from

             engaging in similar conduct;

      F.     awarding attorneys' fees and costs;

      G      awarding pre- and post judgment interest; and
                        ~
      H      providing such further relief as may be just and proper.
                       I            `
                                 VII. 3URY DEMAND

             Plaintii`T deinands a trial by jury on all clairns so triable.

Dated: May 12, 2021     1                   Respectfully submitted,

                                            GOLDENBERG HELLER & ANTOGNOLI, P.C.


                                            MarlcC. Goldenberg, #09902211
                                            Thomas P. Rosenfeld #0630140
                                            Kevin P. Green #06299905
                                            2227 South State Route 157
                                            Edwardsville, IL 62025
                                            618-656-5150
                                            mark@ghalaw.com
                                            tom(cr~
                                                  ~ghalaw.com
                                            kevin@jzhalaw.com

                                            Richard S. Cornfeld, #0519391
                                            Daniel S. Levy, #6315524
                                            Law Office of Richard S. Cornf    LLC
                                            1010 Market Street, Suite 1645
                                            St. Louis, Missouri 63101
                                            P. 314-241-5799
                                            F. 314-241-5788
                                            rcomfeld@comfeldlegal.com
                                            dlevy@comfeldlegal.com
                                           Attorneys for Plaintiff
                                           21-L-
                                          Page 22 of 22
                                                                                          *"*EFILED'
          Case 3:21-cv-00574 Document 1-1 Filed 06/11/21 Page 24 of 26 Page IDCase
                                                                               #33Number 2021 L 0005
                                                                                                                             Date: 5/12/2021 2:28 F
                                                                                                                                     Tliomas McR
                                                                                                                               Clerk of Circuit Coi
                                                                                                        rd Judicial Circuit, Madison County Illinc


                                                      IN TIIE CIRCUIT COURT
                                                     TI-IIRD JUDICIAL CIRCUIT
                                                   1VIADISON COUNTY, ILLINOIS

ANTHONY WOMICK, individually ancl on
behalf of all others similarly situated z
                                                                                          2021 _000578
                                  Plaintiff,                         )
                                                                     )        Case No. 21-L- ....
V.                                                                   )
                                                                     )
THE KROGER CO.,                                         y            )        JURY TRIAL D                        ED
                                                    v       ,        )
                                  Defendant.                         )




             Kevin P. Green, on oath, deposes and states as follows:

             1. He is an attorney for plaintiff in the above-entitled cause.

             2. The total of money damages sought by plaintiffs in this action                                 $50,000.



                                                                         Kevin P. Green

              Subscribed and sworn to before me this /1Z day of May, 2021.
                                                                                                          '
                                                                                                              _
                                                                                                          P~d l ~
                                                                                                                  r
                                                                                                                           4      ~~'   s
                                                                         Notary
My Commission Expires: 01 0.312—
                                                                                                    I Official Seal .
Kevin P. Green, #06299905                                                                      K_~turynA Vnleeie KIng
GOLDENBERG, HELLER, & ANTOGNOLI, P.C.                                                      Plet~ry PraUlic ,-Idtaie of Illinoi®
                                                                                        My Commi$sion Expires 01/03/2024
2227 South State Route 157
Edwardsville, Illinois 62025
Phone: (618) 656-5150
_.....~     ..). w ............                ,
Attorneys for Plaintiff




                                                            21-L-_
                                                                Page 1 of 1
  Case 3:21-cv-00574 Document 1-1 Filed 06/11/21 Page 25 of 26 Page ID #34
                                 i

                                 ~

                                 ~


                                        STATE OF ILLINOIS
                      IN TFIE CIRCUIT COURT OF THE THIlZD JUDICIAL CIRCUIT
                                        MADISON COUNTY
                                         155 N. Main St., Edwardsville, IL 62025
                                          www.madisoncountycircuitelerlcil.org

                                                       SUMMONS

ANTHONY WOMICK, individually and on
belialf of all others similarly situated,

         PLAINTIFF

VS.                                                                                     Case No! 2021-L-578

THE ICROiER CO.,

         DEFENDANT

Defendant:         THE KROGER CO.            ~
                   ILLINOIS CORPORATION SERVICE C
                   801 Adlai Stevenson Drive
                   Springfield, IL 62703       ~

          ~TT ARF SUMM9~Ia~required to file an answer in this case or otherwise. file your appearance, in
the office of the cler:: of this court at MADISON COUNTY COURTHOUSE, 155 N. MAIN, EDWARDS VILLE, IL
62025, within 30 days after service of this summons, not counting the day of service. IFIYOU FAIL TO DO SO, A
JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF ASKED IN THE
COMPLAINT. * E-filing is now mandatory with limited exemptions. To e-file, you first create an account with an e-
filing service provider. Visit Ihttps://efile.illinoiscourts.sov/service-providers.litm to learn more and to select a
service     provider.            If; you     need     additional    help    or     liave    ~rouble    e-filing,    visit
http://www.illinoiscourts.gov%FAO/gethelp.asp or talk with your local circuit clerk's office. If you cannot e-file,
you may be able to get an exemption that allows you to file in-person or by mail. Ask;your circuit clerk for more
information or visit www.illinoislegalaid.org. If you are iinable to pay your court fees, you can apply for a fee waiver.
Fc: information about defending yourself in a court case (including filing an appearance or fee waiver), or to apply
for free legal help, go to www.illinoisle alaid.org. You can also ask your local circuit clerk's office for a fee waiver
application.                                                                                 I

To the officer:
                              I
         Tlus summons must be returned by the officer or other person to whom it was given for service, with
endorsement of service and fees, if any, immediately after service. If service cannot be made, this summons shall be
returned so endorsed. This summons may not be served later than 30 days after its date.
                       i                                                                       5/13/2021
Witness: THOMAS MCRAE the Clerk of said Circuit Court and the seal thereof, on                 i

                                                          THOMAS MCRAE
                                                          CLERK OF THE CIRCUIT COURT
                                                                Is/ Thomas McRae       /s/ Jennifer Schaefer
                                                          BY:                                 I
                                                                              Deputy Clerlc

(PlaintifEs attorney or plaintiff if he/she is not represented by an attorney)
I{EVIN P. GREEN, #6299905i
GOLDENBERG, HELLER & IANTOGNOLI, P.C.
2227 SOUTH STATE ROUTE 157
EDWARDSVILLE, IL 62025

Date of Service:                    MAY 1 3 2021                         , 2021
(To be inserted by offlcer on copy, left witli defendant or other person)
*(Defendant must appear not less than 7 or inore than 40 days after issuance of-the summons)
                                 ~
            Case 3:21-cv-00574 Document 1-1 Filed 06/11/21 Page 26 of 26 Page ID #35




                                                                                                                        KN4 / ALL
                                                                                                     Transmittal Number: 23204657
Notice of Service of Process                                                                            Date Processed: 05/15/2021

Primary Contact:           Venessa C. Wickline Gribble
                           The Kroger Co.
                           1014 Vine Street
                           Cincinnati, OH 45202-1100

Entity:                                       The Kroger Co.
                                              Entity ID Number 2171751
Entity Served:                                The Kroger Co.
Title of Action:                              Anthony Womick vs. The Kroger Co.
Matter Name/ID:                               Anthony Womick vs. The Kroger Co. (11233486)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Class Action
Court/Agency:                                 Madison County Circuit Court, IL
Case/Reference No:                            2021L000578
Jurisdiction Served:                          Illinois
Date Served on CSC:                           05/13/2021
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Kevin P. Green
                                              618-656-5150

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
